IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00439-CR

JUAN RODRIGUEZ GUAJARDO,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2014-1196-C2


                          MEMORANDUM OPINION

      Juan Rodriguez Guajardo was convicted of continuous sexual abuse of a young

child (Count I) and indecency with a child by contact (Count II). The jury assessed

Guajardo’s punishment at life imprisonment for Count I and twenty years’ imprisonment

for Count II. The sentences were ordered to run concurrently. This is the appeal of his

indecency-with-a-child-by-contact (Count II) conviction.

      Guajardo’s appointed counsel filed a motion to withdraw and an Anders brief in

support of the motion asserting that he has diligently reviewed the appellate record and
that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967).

Counsel's brief evidences a professional evaluation of the record for error and compliance

with the other duties of appointed counsel. We conclude that counsel has performed the

duties required of appointed counsel. See Anders v. California, 386 U.S. at 744; High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also Kelly v. State, 436 S.W.3d 313,

319-320 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App.

2008).

         In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." Anders v. California, 386 U.S.

at 744; see Penson v. Ohio, 488 U.S. 75, 80 (1988); accord Stafford v. State, 813 S.W.2d 503,

509-11 (Tex. Crim. App. 1991). An appeal is "wholly frivolous" or "without merit" when

it "lacks any basis in law or fact." McCoy v. Court of Appeals, 486 U.S. 429, 439 n. 10 (1988).

After a review of the entire record in this appeal, we have determined the appeal to be

wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

Accordingly, we affirm the trial court's judgment as to Count II.

         Counsel's motion to withdraw from representation of Guajardo as to Count II is

granted.



                                                   REX D. DAVIS
                                                   Justice




Guajardo v. State                                                                        Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed; motion granted
Opinion delivered and filed February 19, 2020
Do not publish
[CRPM]




Guajardo v. State                               Page 3